DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This action is responsive to amendment filed on 06/29/2020 to application originally filed on 05/20/2015, is a 371 of PCT/CA2013/050889 filed on 11/21/2013 which claims benefit of application 61/728,899 filed on 11/21/2012.
Claims 54-57, and 74, 79, 83-87 are amended.  Claims 73 is canceled.
Claims 54-59, 73-75, 79-80, and 82-87 are pending for examination.  Claims 54-55, and 85 are independent claims.
All rejections and objections in the previous office action not set forth below have been withdrawn as necessitated by the amendment.

Claim Objections
Claim 54 is objected to because of the following informalities:  
Regarding claim 54, this claim recites “… and thus drive the distribution distrubution …” (line 2 from bottom of claim 5) having typographical error. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54-59, 73-75, 79-80, and 82-87  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 54, this claim recites the limitations:
 "…autonomously and directly execute multiple DOM Level 2 or Level 3 Events that instruct the browser to locally and directly perform human-like activities…” (lines 23-24) renders the claim is vague and indefinite, since it is not sure “the browser” refers to extension browser or local browser.
"…in lieu of the multiple manual human interactions …” (lines 25-26) renders the claim is vague and indefinite, since it is not sure “the multiple manual human interactions” refer to which interactions, since only “multiple direct manual human interaction” is mentioned before.
“…append an at least one Document Object Model (DOM) element…” (line 21) renders the claim is vague and indefinite, since it is not clear a Document Object Model (DOM) element or at least one Document Object Model (DOM) element is claimed.
Regarding independent claim 55, this claim recites the limitations:
"…in lieu of the required multiple manual human interactions …” (lines 5-6 from the bottom of claim 55) renders the claim is vague and indefinite, since it is not sure “the required multiple manual human interactions” refer to which interactions, since only “multiple direct manual human interactions” are mentioned before.
Regarding independent claim 85, this claim recites the limitations:
"…in lieu of the required multiple manual human interactions …” (line 6 from the bottom of claim 85) renders the claim is vague and indefinite, since it is not sure “the required 
“… the locally manipulated distribution content in to the form fields… (line 5 from the bottom of claim 85), renders the claim is vague and indefinite, since it is not sure “the locally manipulated distribution content”, since only “manipulating locally on the local user computing device the copied distribution content” (lines 14-15 from the bottom of claim 85) is mentioned before.
Dependent claims 56-59, 73-75, 79-80, and 82-84, 86-87 are rejected for fully incorporating the dependencies of their bases.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kennedy et al., US 6651217 teaches System and method for populating forms with previously used data values.
Gwozdz et al., US 2008/0313529 teaches increasing accuracy in determining prupose of fields in forms.
Yolleck et al., US 2006/0179404 teaches method for a browser auto form fill.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/THU V HUYNH/      Primary Examiner, Art Unit 2177